Citation Nr: 9936036	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  91-56 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1973 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The case was previously remanded by the Board in July 1991, 
February 1993 and February 1996.  The requested development 
was completed.  

In January 1997, a hearing was held before H. N. Schwartz, 
who is the Board Member making this decision and who was 
designated by the Acting Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 1999).  

In February 1998, the Board found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disability.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  A joint motion for 
remand noted that the claim had been considered under the 
standard set forth by the Court in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  Following the Board's decision, 
the United States Court of Appeals for the Federal Circuit 
entered Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  


FINDINGS OF FACT

1.  The RO denied service connection for catatonic 
schizophrenia in April 1977.  The veteran was notified of 
that determination in that same month, but did not appeal.  

2.  The evidence at the time of the April 1977 rating 
decision, the March 1985 Board decision, and the April 1989 
Board decision showed that the veteran had a psychosis and 
did not provide competent evidence connecting his current 
psychiatric disability to disease or injury during service.  

3.  The evidence submitted since the April 1989 Board 
decision does not provide competent evidence connecting his 
current psychiatric disability to disease or injury during 
service.  

4.  The evidence submitted since the April 1989 Board 
decision is cumulative.  


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied service 
connection for an acquired psychiatric disorder, in April 
1989, is not new and material.  38 C.F.R. § 3.156 (1999). 

2.  The April 1989 Board decision is final and the veteran's 
claim for service connection for an acquired psychiatric 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder discloses previous decisions by 
the RO and the Board.  Decisions of the RO which are not 
appealed are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (1999).  Decisions of the Board are final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).  

The United States Circuit Court of Appeals for the Federal 
Circuit has held that this is a jurisdictional matter.  That 
is, where there is a previous denial VA must first determine 
if new and material evidence has been submitted because VA 
has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  

The Record

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

The service medical records do not contain any psychiatric 
complaints, findings or diagnoses.  When the veteran was 
examined for separation from service, in May 1975, a 
physician reported his psychiatric status to be normal.  

A psychosis, such as schizophrenia, may be presumed to have 
been incurred during active military service if it is 
manifested to a degree of 10 percent or more within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

There is no documentation of any psychiatric complaints, 
findings or diagnoses in the year following the veteran's 
release from active service in June 1975.  A VA employee 
health record dated August 28, 1976 shows the veteran 
complained of being nervous and did not stay for examination.  
Personnel records show that the veteran was terminated from 
his civilian employment on September 10, 1976, for 
unsatisfactory performance.  

The veteran was admitted to a VA hospital in October 1976.  
He reported that he had been withdrawn at work and not able 
to do his job.  He was advised to get medical help but did 
not and lost his job in September 1976.  Evaluation led to a 
diagnosis of catatonic schizophrenia.  The veteran was 
advised to apply for service-connection as it was felt that 
the illness dated back within a year after discharge as shown 
by his inability to perform his job here.

An April 1977 rating decision denied service connection for 
the catatonic schizophrenia on the basis that is was not 
manifested during service or to a degree of 10 percent or 
more during the first post service year.  The RO notified the 
veteran of this determination in that same month, but he did 
not appeal.  Consequently, the denial of service connection 
for schizophrenia by the RO became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  The Board 
denied reopening the claim in March 1985 and April 1989.  
Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).  

Analysis

At the time of the April 1989 Board decision, the record 
showed that the veteran had sought medical help in late 
August 1976, slightly more than 14 months after he left 
active service.  There was evidence that his unsatisfactory 
performance led to his termination in early September 1976.  
He was hospitalized at a VA facility from October to December 
1976 for a diagnosis of schizophrenia, catatonic type.  Since 
then, his disorder has been variously diagnosed.  

There is no dispute that the veteran has a psychiatric 
disorder.  The existence of the disability is not at issue.  
Additional information showing that the veteran continues to 
have a psychiatric disorder is cumulative; it is not new and 
material.  Sagainza v. Derwinski, 1 Vet. App. 575, 579 
(1991).  

The Board's review of the record shows that the file has 
become thick with records showing the veteran's continued 
disability.  Although there have been various opinions as to 
the nature of the psychiatric disorder, a psychiatric 
disorder has been continuously diagnosed since October 1976.  
Since the continuance of his psychiatric disorder is not at 
issue, this information is cumulative of the 1976 hospital 
summary which originally showed he had the disability.  See 
Sagainza.

The veteran has testified, in September 1992 and January 
1997, of his service and post service experiences.  The 
veteran does not have the medical training and experience to 
diagnosis a psychiatric disability based on this information.  
See Colvin, Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Consequently, neither this testimony nor any other statements 
which have been presented by the veteran or other lay 
witnesses are competent evidence to connect his current 
disability to disease or injury during active service.  

Records showing that the veteran was terminated from his job 
in September 1976 are not new since that information was 
noted as early as the report of the October to December 1976 
hospitalization.  

In August 1985, a copy of a clinical note dated August 28, 
1976 was received.  It showed that the veteran complained of 
being nervous and did not stay for examination.  This 
information was of record at the time of the 1989 Board 
decision.  It was recorded more than 14 months after the 
veteran completed his active service and does not connect his 
disorder to disease or injury during active service.  

Similarly, statements from coworkers confirming that the 
veteran was having problems are not sufficient to establish a 
diagnosis of a psychosis or establish its connection to 
disease or injury during active service.  

In regard to the statement of the agent at the 1997 hearing 
that since the disability was manifest so soon after the 1 
year period, it must have been present prior to the 
expiration of the 1 year, the allegation is not evidence and 
does not provide a legal or factual basis upon which to 
reopen the claim.  38 C.F.R. § 3.307(c) (1999).

The Board does not find, and the veteran and his 
representative have not identified, any evidence which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  There is no new and material 
evidence and VA does not have jurisdiction to reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  

Since the case law has changed during the pendency of this 
claim, the Board has considered whether the claimant has been 
given adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board notes that the 
June 1990 statement of the case told the veteran that the 
medical records and lay statements he had submitted to that 
point were cumulative and repetitive.  That is still the 
problem with his submissions.  The changes of Colvin (1991) 
and Hodge (1998) do not affect this lack of evidence and are 
harmless in this case.  Letters dated in May 1999 and July 
1999 informed the veteran's representative that he could 
submit additional evidence and argument.  The Board concludes 
the veteran and his representative were adequately informed 
of the evidentiary defects of his claim; and that they have 
been given opportunity to remedy those defects.  


ORDER

The petition to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals




 

